Citation Nr: 0732565	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-00 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the RO that 
denied service connection for chronic obstructive pulmonary 
disease, and denied a disability rating in excess of 
10 percent for service-connected residuals of spontaneous 
pneumothorax.  The veteran timely appealed.

In June 2006, the veteran withdrew his prior request for a 
Board hearing, in writing.

The Board notes that, in February 2001, the veteran again 
raised the issue of service connection for purpose of 
obtaining VA dental treatment for four lower front teeth.  As 
that issue has not been adjudicated, it is referred to the RO 
for appropriate action.  

The issue of an increased disability rating for residuals of 
spontaneous pneumothorax is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is at least as likely as not that the veteran's chronic 
obstructive pulmonary disease is aggravated by service-
connected residuals of spontaneous pneumothorax. 


CONCLUSION OF LAW

The criteria for service connection for chronic obstructive 
pulmonary disease, as secondary to a service-connected 
disability, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim for service connection 
for chronic obstructive pulmonary disease.

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran's main contention is that service connection is 
warranted on the basis that his chronic obstructive pulmonary 
disease is caused or aggravated by his service-connected 
residuals of spontaneous pneumothorax.  Service connection is 
available on a secondary basis for disability that is 
proximately due to a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  The regulation has been interpreted as 
permitting secondary service connection where a service-
connected disability aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App.  439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

Service connection has been established for residuals of 
spontaneous pneumothorax.

In this case, service medical records reflect that the 
veteran had been hospitalized and treated for pneumonia for 
seven days in 1955.  There are no findings of chronic 
obstructive pulmonary disease in service.

The post-service records first show a diagnosis of probable 
chronic obstructive pulmonary disease in September 1991.  
Pulmonary function testing in March 1997 was consistent with 
chronic obstructive pulmonary disease.  Records show that the 
veteran had been a heavy smoker for many years, and that he 
quit smoking in 1997.

The report of a November 1998 VA examination reveals that the 
veteran's spontaneous pneumothorax was not the cause of his 
chronic obstructive pulmonary disease.  The examiner opined 
that the chronic obstructive pulmonary disease was more 
likely due to the veteran's longstanding smoking history.

Records reveal findings of exacerbation of chronic 
obstructive pulmonary disease in 2001, 2002, and 2003.  
Additional pulmonary function testing had been recommended in 
July 2005 because of the veteran's increasing breathing 
difficulty despite medication. 

VA progress notes, dated in August 2006, reveal that the 
veteran had increasing shortness of breath with exercise.  A 
VA staff physician opined that it was more likely than not 
that the veteran's multiple episodes of pneumothorax, which 
began in service with a parachute-jump injury, undoubtedly 
contributed to and have made worse his current medical 
problems with chronic obstructive pulmonary disease and 
asthma.

The Board finds that the evidence in support of the veteran's 
claim includes complaints of increasing shortness of breath 
in recent years; chest X-rays of apical scarring of the 
lungs; abnormal pulmonary function testing; diagnoses of 
exacerbation of chronic obstructive pulmonary disease; and a 
competent opinion that the veteran's chronic obstructive 
pulmonary disease has been made worse by residuals of 
spontaneous pneumothorax.

There is also some evidence against the veteran's claim:  
Pulmonary function testing has been consistent with chronic 
obstructive pulmonary disease, and a competent opinion that 
the veteran's chronic obstructive pulmonary disease was more 
likely due to the veteran's longstanding smoking history.

While the November 1998 examiner did not link the veteran's 
chronic obstructive pulmonary disease to service or to a 
service-connected disability, that examiner failed to address 
aggravation, as interpreted by Allen, supra.   38 C.F.R. 
§ 3.310(a).  Under these circumstances, the Board finds the 
evidence at least in relative equipoise on the question of 
nexus.
 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, service connection is warranted for chronic 
obstructive pulmonary disease as secondary to service-
connected residuals of spontaneous pneumothorax.  In reaching 
this decision, the Board has extended the benefit of the 
doubt to the veteran.  38 U.S.C.A. § 5107.


ORDER

Service connection for chronic obstructive pulmonary disease, 
as secondary to service-connected residuals of spontaneous 
pneumothorax, is granted.


REMAND

Residuals of Spontaneous Pneumothorax 

The veteran contends that his service-connected residuals of 
spontaneous pneumothorax are more severe than currently 
rated, and warrant an increased disability rating.

Current residuals include a history of spontaneous collapse 
of the left lung on several occasions from 1955 to 1973, 
pneumoatelectasis of the left lower lung zone in 1997, and 
various abnormal pulmonary function test results.  The 
veteran has also reported having excessive upper respiratory 
infections, pneumonia, and a chronic cough.

In April 2001, the veteran was afforded a VA examination to 
evaluate the severity of his residuals.  While the report of 
that examination found no evidence of pneumothorax, chest X-
rays revealed apical scarring of the lungs and pulmonary 
function test results were abnormal.  The "forced vital 
capacity" (FVC) at that time was 65 percent of predicted 
value, and the "forced expiratory volume in one second" 
(FEV-1) was 43 percent of predicted value.  The examiner 
noted that the veteran had previously taken his metered dose 
inhaler earlier that morning, which may have limited the 
study.  Since then, the veteran has described a greater level 
of disability.

Records reflect that additional pulmonary function testing 
was recommended in July 2005 because of increased breathing 
difficulty despite medication.  In October 2005, a VA 
physician opined that the reduced function of the left lung 
and scarring were more likely than not due to the history of 
recurrent pneumothorax on that side.
  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

As noted above, service connection has been awarded for the 
veteran's chronic obstructive pulmonary disease.  In 
accordance with special provisions regarding evaluation of 
respiratory conditions, a single rating is to be assigned 
under the diagnostic code which reflects the predominant 
disability, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.96(a) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should ask the veteran 
to identify all sources of treatment for 
residuals of spontaneous pneumothorax, 
since April 2003; and should then take 
the necessary steps to obtain records of 
such treatment.

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
severity of his residuals of spontaneous 
pneumothorax and chronic obstructive 
pulmonary disease.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner designated to examine the 
veteran. 

Findings of pulmonary function testing 
that measure FEV-1, FVC, FEV-1/FVC, and 
DLCO (SB) are required, and maximum 
oxygen consumption (in ml/kg/min) 
findings should be recorded.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6843 and 6604.  

The examiner should specify whether the 
veteran's restrictive lung disease or his 
chronic obstructive pulmonary disease is 
the predominant disability.

The examiner should also report whether 
there are findings of cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episode(s) of acute 
respiratory failure, and/or whether the 
veteran requires outpatient oxygen 
therapy.

The examiner should provide a rationale 
for any opinion(s) reached.  

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

3.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a dated copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on 
appeal-taking into consideration 
provisions of 38 C.F.R. § 4.96(a).  If 
the benefits sought on appeal remain 
denied, the RO or AMC must furnish a 
supplemental statement of the case (SSOC) 
that includes citation to all additional 
legal authority considered, before the 
claims file is returned to the Board, if 
otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


